OPINION — AG — ** TEACHER SALARY SCHEDULE ** HOUSE BILL NO. 1782 CODIFIED AS 74 Ohio St. 829 [74-829], APPLIES ONLY TO CERTIFIED TEACHERS EMPLOYED TO SERVE AS ADMINISTRATORS, COUNSELORS, LIBRARIANS, OR TO TEACH BY THE STATE OF OKLAHOMA UNDER THE MERIT SYSTEM. 74 Ohio St. 829 [74-829](C)REFERS TO THE ANNUAL INCREMENT PROVIDED FOR IN THE PUBLIC SCHOOL TEACHERS' SALARY SCHEDULE. 74 Ohio St. 830 [74-830] ALLOWED ALL APPLICABLE TEACHERS TO CHOOSE TO PARTICIPATE IN EITHER THE PUBLIC EMPLOYEES RETIREMENT SYSTEM OR THE OKLAHOMA TEACHERS RETIREMENT PROGRAM. IF AN INCUMBENT APPLICABLE TEACHER HAS ALREADY EXERCISE HIS OPTION, HOUSE BILL NO. 1782 DOES 'NOT' GRANT SAID INCUMBENT ANOTHER OPTION. THE LANGUAGE OF 74 Ohio St. 830 [74-830] DOES 'NOT' ALLOW ANY APPLICABLE TEACHER TO SWITCH BACK AND FORTH BETWEEN RETIREMENT PLANS. 74 Ohio St. 830.1 [74-830.1] SHALL ALSO BE APPLICABLE TO TEACHERS COVERED BY THE BILL. THIS MEANS THAT TEACHERS COVERED UNDER HOUSE BILL NO. 1782 WITH SALARIES ABOVE THE AMOUNT PROVIDED FOR IN THE MINIMUM SALARY SCHEDULE WOULD STILL RECEIVE THE FULL $700.00 INCREASE PROVIDED IN SENATE BILL NO. 434. 74 Ohio St. 830.2 [74-830.2] PROVIDES THAT THE SUPERINTENDENT OF PUBLIC INSTRUCTION AND THE WAGE AND SALARY ADJUSTMENT BOARD SHALL ACT TOGETHER TO ENFORCE HOUSE BILL NO. 1782 IN THAT THE SUPERINTENDENT SHOULD MAKE RECOMMENDATIONS AND THE BOARD SHALL ACT THEREON. HOUSE BILL NO. 1782 REMOVES ONLY THE SALARIES OF APPLICABLE TEACHERS FROM THE MERIT SYSTEM COVERAGE. IN ALL THINGS BUT SALARY, APPLICABLE TEACHERS ARE STILL UNDER THE MERIT SYSTEM JURISDICTION AND PROTECTION. HOUSE BILL NO. 1782 MERELY ESTABLISHES A MINIMUM SALARY, AND DOES `NOT' SET ANY SALARY LIMIT. A STATE AGENCY MAY LAWFULLY PAY APPLICABLE TEACHERS MORE THAN THE MINIMUM SALARY ESTABLISHED BY HOUSE BILL NO. 1782. TEACHERS COVERED UNDER HOUSE BILL NO. 1782 DO `NOT' RECEIVE THE $35.00 PER MONTH INCREASE PROVIDED FOR BY HOUSE BILL NO. 1556. (TEACHERS, SALARIES, RETIREMENT, PAY INCREASE) CITE: 74 Ohio St. 830.1 [74-830.1] 74 Ohio St. 829 [74-829] 74 Ohio St. 824 [74-824] (DANIEL J. GAMINO)